708 N.W.2d 388 (2006)
474 Mich. 1018
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Terry Benard JACKSON, Defendant-Appellant.
Docket No. 128670, COA No. 253392.
Supreme Court of Michigan.
January 27, 2006.
On order of the Court, the application for leave to appeal the March 22, 2005 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MARILYN J. KELLY, J., would remand this case for a hearing pursuant to People v. Ginther, 390 Mich. 436, 212 N.W.2d 922 (1973).